Citation Nr: 0836400	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-21 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a cervical spine 
shoulder disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 18, 1991 to June 1, 
1991.  He also had periods of service in the Army National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Montgomery, Alabama, which denied the above 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review at this time would be 
premature.  Although the Board sincerely regrets the 
additional delay, a remand in this matter is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(2), (24) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.6(a) (2007).  Inactive duty for training includes 
duty (other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 C.F.R. § 3.6(d)(4) (2007).  Presumptive periods do 
not apply to active duty for training or inactive duty for 
training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e) (2007).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Initially, the Board notes that the veteran has asserted that 
he currently has a left shoulder disorder, a cervical spine 
disorder, a bilateral foot disorder, and a bilateral knee 
disorder, as a result of injuries sustained during his period 
of active service, to include service in the National Guard.  
While the veteran has provided a few copies of National Guard 
medical records which he had in his possession, it does not 
appear that the RO has attempted to associate any available 
service medical records or National Guard medical records 
with the veteran's claims file.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c) (2007).  As such, on remand, an 
effort should be made to associate the veteran's available 
service medical and personnel records, and National Guard 
medical and personnel records with his claims file.

The veteran asserts that he has a current left shoulder 
disorder that is manifested as a result of an April 1996 
injury to his left upper extremity which he sustained while 
repairing a tank engine during his period of active service 
with the Army National Guard.  The veteran's service medical 
records from his period of service in the National Guard 
dated in April 1996 show that he was treated at the Columbus 
Air Force Base Hospital for contusions to the left shoulder, 
arm, and hand, when a tank engine cover fell on his left 
upper extremity while he was working on the engine.  
A service medical record dated in November 1996 shows 
continued residuals manifested by the development of left 
shoulder impingement syndrome.

A private medical record from C. G., M.D., dated in November 
1999, an assessment of chronic left neck, shoulder, and 
scapular pain with a history of service connected injury - 
his neurologic examination is notable for hypoactive triceps 
jerk.  Dr. G. indicated that it appeared that there were two 
different processes going on, one being primary shoulder 
pathology and the other being possible cervical 
radiculopathy.  In April 2000, Dr. G. described numbness 
possibly associated with carpal tunnel syndrome.

A VA joints examination report dated in April 2005 shows that 
the veteran reported continued symptoms associated with a 
left shoulder disorder, however, the diagnosis was left 
shoulder pain, with insufficient evidence to formulate an 
acute diagnosis.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   While the 
service medical records confirm that the veteran sustained a 
left shoulder injury during his period of service in the Army 
National Guard, the competent medical evidence of record is 
unclear as to the current nature of his asserted left 
shoulder disorder.  Dr. G. in November 1999 suggested the 
possibility of two separate processes involved in the area; 
in April 2000 he introduced the possibility of carpal tunnel 
syndrome; and in April 2005, the VA examiner described left 
shoulder pain, but could not formulate an acute diagnosis.  
As such, on remand, the veteran should be scheduled for an 
appropriate VA examination so that a medical opinion may be 
obtained as to the current nature and etiology of his 
asserted left shoulder disorder.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).

The veteran also asserts that he has a cervical spine 
disorder that is manifested as a result of the April 1996 
injury to his left upper extremity which he sustained while 
repairing a tank engine, as well, as from multiple parachute 
jumps during his period of active service.   The November 
1999 medical record from Dr. G. shows that veteran had 
chronic left neck pain with a history of service connected 
injury with possible cervical spine radiculopathy.  VA 
outpatient treatment records dated from September 2000 to 
March 2001 show that the veteran described multiple cervical 
disc problems related to parachute jumps in service.  A VA 
examination report dated in September 2001 shows that the 
veteran was said to have injured the upper part of his back 
and the left side of the neck in the April 1996 tank injury.  
A private medical record from Dr. G. dated in February 2002 
shows that the veteran was assessed to have cervicalgia.  The 
April 2005 VA examination report shows a diagnosis of neck 
pain radiating to the upper back, with insufficient evidence 
to formulate an acute diagnosis.  The examiner did not 
provide an opinion as to whether the current findings were 
etiologically related to the veteran's active service (it was 
noted on the examination report that a medical opinion had 
not been requested by the RO).  As such, on remand, the 
veteran should be scheduled for an appropriate VA examination 
so that a medical opinion may be obtained as to the current 
nature and etiology of his cervical spine disorder.  See 
Colvin, 1 Vet. App. at 171; Hatlestad, 3 Vet. App. at 213.

Similarly, the veteran asserts that he has a bilateral foot 
and knee disorder that is the result of multiple parachute 
jumps during his period of active service.  A VA spine 
examination report dated in February 1996 shows that the 
veteran described having over 200 jumps as a paratrooper in 
the National Guard, and noted trouble with his left knee.  VA 
outpatient treatment records dated from August 2003 to April 
2004 show that the veteran reported intermittent bilateral 
knee and ankle pain.  The November 1999 medical record from 
Dr. G. shows an assessment of bilateral knee and foot pain, 
likely due to parachuting.  A VA orthopedic clinic note dated 
in November 2000 shows a right knee strain and plantar 
fasciitis.  While the veteran underwent a VA examination in 
April 2005, the examiner did not specifically address the 
feet or knees, nor provide an opinion as to whether any 
current findings were etiologically related to the veteran's 
active service.  As such, on remand, the veteran should be 
scheduled for an appropriate VA examination so that a medical 
opinion may be obtained as to the current nature and etiology 
of his asserted disorders.  See Colvin, 1 Vet. App. at 171; 
Hatlestad, 3 Vet. App. at 213.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the veteran's 
available service medical and personnel 
records and National Guard medical and 
personnel records, and associate them with 
the veteran's claims file.

2.  The RO/AMC shall arrange for the 
veteran to undergo an appropriate VA 
examination so as to ascertain the extent, 
nature, and etiology of his asserted left 
shoulder, cervical spine, bilateral foot, 
and bilateral knee disorders.  The entire 
claims file, to include a complete copy of 
this Remand, must be made available to the 
examiner in conjunction with conducting 
the examination of the veteran.  The 
examiner should annotate his report to 
reflect review of the claims file was 
undertaken.  A discussion of the veteran's 
documented medical history and assertions 
should also be included.  All appropriate 
tests or studies, to include an MRI study, 
should be accomplished, and all clinical 
findings should be reported in detail.

The examiner should clearly identify if 
the veteran currently has a left shoulder, 
cervical spine, bilateral foot, and 
bilateral knee disorder.  If the veteran 
has any such disorder, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (a 50 percent or 
more probability) that the disorder found 
on examination was incurred in or 
aggravated by service, to include whether 
etiologically related to the April 1996 
tank injury or to parachuting during 
active service (if confirmed by 
examination of the record).

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence. 

3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




